DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-8, 10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claims 1 recites capturing an image of a gesture performed by a user wearing a Head-Mounted Device (HMD) during a virtual, augmented, or mixed reality (xR) application; generate a feature vector usable to identify the gesture based upon the image, wherein the feature vector has a maximum number of features selected, wherein the maximum number of features varies as the utilization level of the IHS resource varies and is automatically selected based upon the current IHS resource utilization levels; rank features usable to identify a first gesture and a second gesture; determine that the second gesture is indistinguishable from the first gesture based upon a comparison between a higher-ranked subset of features of the first gesture a higher-ranked subset of features of the second gesture; and disable recognition of the second gesture if it is indistinguishable from the first gesture.
It takes Bang 20170200046, Srivastava 20180097705, Frydman 20150289162, Plichta 20130120279 and Park 20150301609 combined to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 2-8 and 10-12 are allowed because they depend on claim 1. 

Claims 13 and 18 recite monitoring utilization of an IHS resource; select an eye-gaze tracking (EGT) method based upon the IHS resource utilization, wherein the EGT method is usable to detect eye movement of a user wearing a Head-Mounted Device (HMD) during a virtual, augmented, or mixed reality (xR) application; capture an image of a gesture performed by the user; generate a feature vector usable to identify the gesture based upon the image, wherein the feature vector has a maximum number of features selected, wherein the maximum number of features varies as the utilization level of the IHS resource varies and is automatically selected based upon the current IHS resource utilization level; and disable recognition of the gesture if the maximum number of features makes it indistinguishable from another gesture.
It takes Bang 20170200046, Srivastava 20180097705, Frydman 20150289162, Buck 20140201844 and Park 20150301609 combined to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 14-16 are allowed because they depend on claim 13. 
Claims 19-20 are allowed because they depend on claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616